MORROW, Presiding Judge.
The conviction is for the violation of article 525, P.C., which denounces the soliciting or procuring of a female for the purpose of having unlawful sexual intercourse with a male person; penalty assessed at a fine of $50 and confinement in the county jail for 60 days.
The complaint and information appear regular. The record is before us without statement of facts or bills of exception. Nothing is perceived which would justify a reversal of the judgment of conviction. It is therefore affirmed.